ORDER
Before EDWIN H. SMITH, Presiding Judge, RONALD R. HOLLIGER, Judge, and LISA WHITE HARDWICK, Judge.
Appellant Malvin Canady appeals the denial of his Rule 24.035 motion for post-conviction relief without hearing. That motion raised one claim of relief, contending that Canady received ineffective assistance of counsel because he based his decision to plead guilty solely upon the recommendations of plea counsel and was not given the opportunity to make an informed choice about the alternatives available to him.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information *571only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).